DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 21 December 2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.
Applicant's election with traverse of the species of chestnut plant extract and quebracho plant extract as the tannins present in the reply filed on 21 December 2021 is acknowledged.  The traversal is on the ground(s) that all of the species have close enough characteristics that it should be possible to search the prior art and examine all the species simultaneously.  This is not found persuasive because the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), wherein the prior art applicable to one species would not likely be applicable to another.  It is also pointed out that Applicant states, “the Examiner requires Applicants to elect for prosecution .
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 December 2021.
The Examiner notes that, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claims 1-5 are examined.


Examiner’s Remarks
The Examiner reminds Applicants that, in nonprovisional applications filed under 35 U.S.C. 111(a), applicants and other individuals substantively involved with the .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1, as amended, recites, “a) a tannin including: a hydrolysable tannin extracted from a chestnut plant or a tara plant; or a condensed tannin extracted from a mimosa plant or a quebracho plant; or a mixture including the extraction of the 
Dependent claims 2-5 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim (note that, regarding dependent claim 5, the claim further limits the mixture of tannins, but does not explicitly limit the choice of tannin(s) to only a mixture).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Benso (WO 2017/050435).
Benso teaches a biostimulating composition based on tannins and/or their derivatives, for treatment of cultivated plants and/or parts thereof (e.g., abstract).  The compositions confer to the plants an increased resistance to abiotic stress due to environmental factors that inhibit the growth of the plants, as well as a greater resistance to biotic stress due to presence of parasites, in particular nematodes (e.g., pages 12-13).  The tannins used include various types of tannins, including condensed tannins, such as quebracho, and hydrolysable tannins, such as chestnut (e.g., page 4).  A combination of chestnut/quebracho (Applicant’s elected species) is exemplified (e.g., page 19).  The compositions may also contain extracts of saponins (e.g., page 11, 21, 22; claim 10).

Regarding claims 3 and 4, it is noted that, while Benso does not specifically teach a ratio of the mixture of tannins to saponin, Benso does provide the general conditions of the claim by teaching amounts of tannins present (e.g., pages 3-4, 30), as well as the functions of the resultant compositions (e.g., pages 12-13), and thus it would be within the purview of the ordinarily skilled artisan to arrive at a ratio of tannin mixture to saponin, including those instantly claimed, by routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 II.  Accordingly, the claimed ratios do not impart patentability to the claims, absent a showing of the criticality for the particular ratios claimed.
Regarding claim 5, Benso exemplifies amounts of hydrolysable and condensed tannins of 47.5% each (e.g., page 30), which is within Applicant’s claimed range.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benso as applied to claims 1 and 3-5 above, and further in view of Sparg et al. (“Sparg”, J. Ethnopharm., 94, pp. 219-243, 2004).
The invention of Benso is delineated above (see paragraph 14, above).
Specifically regarding claim 2 (and more generally regarding the remaining claims), while Benso teaches its compositions may further comprise saponins, Benso does not specifically teach wherein the extract of saponins is from quinoa saponins.
Sparg teaches triterpenoid saponins from the seeds of Chenopodium quinoa Willd. (Chenopodiaceae) have been reported to have antifungal activity (e.g., page 222).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select quinoa saponin extracts as the extracts of saponins in the composition of Benso; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of quinoa saponins extract provides the additional benefit of antifungal activity, as taught by Sparg, and Benso already teaches saponins may be present.


Allowable Subject Matter
Subject matter which appears to be allowable at this time is the following: a composition for controlling a parasitic activity on a plant, the composition comprising  a mixture of tannins including hydrolysable tannins extracted from a chestnut plant and condensed tannins extracted from a quebracho plant, and saponins extracted from a 




Conclusion
No claims are allowed at this time.


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611